 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL request Arthur Klar d/b/a Program Publishing Co., and NationalPublishers,Inc., to offer immediate and full reinstatement to Anthony Fasanaroto his former or substantially equivalent position.WE WILL jointly and severally with Arthur Klar d/b/a Program PublishingCo. and National Publishers,Inc.,make Anthony Fasanaro'whole for any lossof pay he may have suffered as a result of our unlawful request that he bedischarged..LOCALH-63,MOTION PICTURE HOME OFFICEEMPLOYEES,STAGE EMPLOYEES AND MOVINGPICTUREMACHINE OPERATORS,AFL-CIO,Organization.Dated-------------------By___________________________________________(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegionalOffice,FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they haveany question concerning this notice or compliance with itsprovisions.Emple KnittingMillsandInternational Ladies' Garment Work-ers'Union,AFL-CIO.Cases Nos. 1-CA-4154 and 1-CA-4233.February 26, 1964DECISION AND ORDEROn November 8, 1963, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondent had not engaged,in certain other unfair labor practices, and recommended that the al-'legations of the complaint pertaining thereto be- dismissed.There-after, the General Counsel and the Charging Party each filed excep-tions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section. 3.(b) of. the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board. has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthese cases,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner..TheRespondent filed no exceptions. to the TrialExaminer'sunfair labor practicefindings.-146 NLRB No. 13. EMPLE KNITTING MILLSORDER107The Board adopts as its Order the Recommended .Order 2 of theTrial Examiner.2 The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record In these cases, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent, its officers, agents, successors, and assigns, shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on April 12, 1963, by International Ladies' Garment Workers'Union, AFL-CIO, a complaint was issued on May 17, 1963, alleging that Respondent,Emple Knitting Mills, by discriminatorily discharging employee Jimmie Lee Phillipsand by other conduct had violated Section 8(a)(3) and (1) of the National LaborRelations Act.Respondent filed an answer denying that it had engaged in anyunfair labor practice.A hearing at which all parties were represented was held before Trial ExaminerFannie M. Boyls on July 15, 16, and 17, 1963, at Bangor, Maine. Thereafter,upon motion of the General Counsel, the record was reopened, the complaint wasamended to allege that Respondent had further violated Section 8 (a) (3) and (1) ofthe Act by discriminatorily discharging another employee, George L. McKay, and afurther. hearing was held at Bangor,Maine, on August 29, 1963. Respondentamended its answer at the hearing to deny the unfair labor practices alleged in theamendment to the complaint.The parties waived their right to argue orally at bothhearings but the General Counsel and Respondent subsequently filed briefs which Ihave carefully considered.Upon the entire record in the case and from my observation of the witnesses atthe hearing, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Maine corporation maintaining its principal office and place ofbusiness in Brewer, Maine, about 2 or 3 miles from the city of Bangor. It is engagedin the manufacture, sale, and distribution of knitted goods and related products. Inthe course and conduct of its business-it annually sells and ships knitted goods havinga value in excess of $50,000 directly to points outside the State of Maine.Respond-ent concedes, and I find, that it is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies' Garment Workers' Union, AFL-CIO, herein called the Union,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE'ALLEGED UNFAIR LABOR PRACTICESA. Background and issuesRespondent's business is a seasonal one, the number of its employees and produc-tion fluctuating each year with the orders Respondent receives for sweaters.Duringthe peak season it sometimes employs as many as 200 or 300 employees, but thisnumber may drop to as low as 40 or 50 employees during offseasons.In March 1963, when business was near a peak for that year, a union organiza-tional movement started at'the plant.Upon learning of the organizational activities,Respondent frankly informed its employees that it did not want a union in the plant.,The complaint alleges that in order to defeat the Union's efforts and discourage itsemployees' membership in the Union, Respondent also coercively interrogated em-ployees regarding their union activities,requested employees to engage in surveillance 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the union activities of fellow employees, promised its employees better workingconditions if they ceased their union activities, provided three of its employees, JimmieLee Phillips, Roger A. Stackpole, and Gerald L. Watt, with less employment becauseof their union activities, and later discriminatorily discharged two employees, JimmieLee Phillips and George L. McKay, because of their union activities.The issues arepurely factual.The evidence relative to them is set forth below.B. Chronology of events1.The organizational campaign and Respondent's reaction theretoThe Union had sought unsuccessfully to organize Respondent's plant in 1953 andagain in 1961. In March 1963 some of the employees expressed a renewed interestin union representation and one of them, Roger Stackpole, sought out a union or-ganizer who arranged for a meeting at the Bangor House in Bangor, Maine, 2 or 3miles from the plant, for the evening of Thursday, March 14.About 12 employees,including those alleged in the complaint as targets of discrimination by Respondent,.attended the meeting and received union cards to pass out to other employees.On the following day these employees, or some of them, started soliciting otheremployees to join the Union.Respondent's executive. vice president, Karl W. Nass,.learned of this renewed organizational activity almost immediately and on Saturday,.March 16, at a production meeting with Respondent's supervisors, admonished themto follow a "hands off" policy regarding the employees' union activities.This policy,.however, as the evidence shows, was concededly not adhered to by Respondent's.treasurer and chief executive officer, Joe Emple, and by its president and plant su-perintendent, Samuel Rolsky, and, according to General Counsel's witnesses, by someof the supervisors.On March 19 during the lunch period, six employees, including George McKayand Gerald Watt, placed union cards in cars parked on the employees' parking lot.Shortly after lunch, according to the testimony of CharlotteMcKay (GeorgeMcKay's wife), Respondent's president and plant superintendent, Rolsky, paused ata table in the packaging department where she was working and told her "that hehoped George and [she] didn't get mixed up in any union activity."Rolsky deniedthat he made this remark to her and that he said anything to her or any otheremployee for or against the Union.'He conceded, however, that he knew about thecards being placed in cars on the parking lot. Some employee, he explained, hadbrought him one of the cards.He asked the employee where he got it, and the-employee explained that it had been placed in a car.Rolsky then asked the em-ployee who put it in the car and the employee seemed reluctant to tell and did nottellRolsky:On March 20, the day following the distribution of union cards on the parkinglot, Joe Emple called a meeting of all the employees and delivered a short talk onthe subject of the Union's organizational drive which was later published in the-March 25 issue of Respondent's "Emnit News."He told the employees:WELL-herewe go again-The Union has started to solicit members among our employees.In 1961, . we pinned their ears back with their lies, distortions, half truths—phony promises and wild rumors.So before this thing gets rolling, and some of you get so involved that youwill feel you can't back out, let me tell you frankly and bluntly exactly how Ifeel about it.I don't want a Union in my plant. I don't think it will serve the best interestof my employees. I prefer to deal with each of you directly and not througha third party.He then predicted how the employees would be approached to join the Union andthe things the Union would tell them it could do for them, assured the employeesthat the Union could not guarantee them anything, and that those who said theycould make Respondent come to terms "don't know Joe Emple."He added:It always surprises me that a Union campaign starts out in such a sneaky,undercovermanner..This remark attributed to Rolsky is not alleged. in the complaint to be an, unfair laborpractice and the testimony regarding it was adduced. at the. reopened hearing apparentlyin support of the allegation that George- McKay was discriminatorily discharged. Sincefor reasons set forth hereinafter I am not persuaded that Respondent was motivated byantiunion considerations in selecting George McKay for termination, I find it unnecessary-to resolve, and do not resolve, the conflicting testimony on that point. EMPLEKNITTING MILLS109Why? It's : perfectly legal! . ' I have no legal way of preventing it! I can'tfire a person for such activities.ButI can question the sincerity of his motives when he has never expressedany real grievances or gripes to me.Finally, Emple adjured the employees to question the motives of those asking them.to join the Union and asked the employees to be as frank and fair toward him as hehad been toward them.Taking to heart Emple's characterization of their organizational campaign asbeing "sneaky" and "undercover," three employees in Foreman Nickerson's knittingsections decided to distribute union cards openly at the front entrance of the planton the next morning, March 21.As these three, Jimmie Lee Phillips, Roger Stack-pole, and Gerald Watt, handed out theunioncards, Foreman Gyles and two of theforeladies passed them, and Rolsky, coming from his parking space, paused to lookat them.In the latter part of March, production declined and the hours of the knitters,who for about 2 months had been working 50 hours or more a week, were reduced.In this connection knitters on Foreman Leighton's crew were brought in onSaturday to work on machines normally operated by Foreman Nickerson's crew.According to the credited testimony of Roger Stackpole-corroborated by Phillipsexcept as to the date, but denied by Nickerson-about April 1, during the morning,Phillips, whose machines were next to Stackpole's, asked Nickerson when he wouldbe back on a 50-hour week.Nickerson replied that "when he stopped his outsideactivities he would get back his 50 hours." Stackpole gave the following accountof what happened shortly thereafter when Nickerson came to his machine and satdown beside him:I said, Nick, what's this you are telling Jimmie- Phillips, "if you will stopyour outside activities, you will go back on a 50 hour week?"He didn't answer.He just went storming down to Jimmie.He said, "Jimmie, what are you tellingRoger that I have told you that if you would stop your outside activities youwould be on a 50 hour week?" and before Jimmie could reply, I said, "Nick,I heard you say it."And before he could answer to me, the bell rang for lunchat 12 o'clock.Phillips testified that in the afternoon of the same day that Nickerson told himthere would definitely be no more Saturday overtime, Nickerson came to him andsaid he was not interested in Phillips' outside activities.The General Counsel, bydirecting Phillips' attention to the date March 29 and asking Phillips what happenedon that date and what further happened on that date, placed both these statementsas occurring on March 29. Phillips noticeably hesitated before testifying that inthe afternoon of the date to which the General Counsel directed his attentionNickerson said he was not interested in Phillips' outside activities.I interpret hishesitancy to an uncertaintly concerning the sequence and the date on which Nicker-son made the latter statement. It seems.more probable to me that such statementwas made on the afternoon of April 1 or thereafter in order to try to counteractthe effect of the statement overheard by Stackpole, or, as Nickerson testified, tocounteract rumors he heard that Phillips was claiming that Nickerson was pickingon him because of his outside activities? In any event, I am not persuaded, in viewof top management's expressed hostility to the Union, that Nickerson's renunciationof interest in Phillips' outside activities had the effect of dispelling the coercive effectof his statement overheard by Stackpole.There is also evidence that about March 29, Louis Gyles, foreman of the cuttingdepartment, interrogated employee Phyllis Folster, a sister of Roger Stackpole,about the Union.Mrs. Folster had gone to Gyles' office to inquire as to the reasonfor her. low paycheck.She testified that after receiving an explanation and as shestarted to leave, Gyles asked her if she had heard of the Union being around. Shereplied that she had.He then asked if she had "heard of anybody pushing it."Folster replied that she had not.He then asked whether, if she heard of anybodypushing it, she would get in touch with him. She. replied that she would thinkabout it.Foreman Gyles denied ever having any discussion with Phyllis Folster about. theUnion.He testified that he had been instructed by Nass not to discuss the Unionwith any employee and that he had followed those instructions.From her appear-? Nickerson testified that he was aware that union activities were going on in his depart-ment aroundthis time and that he had heard that Phillips and Stackpole were unionadvocates. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDance and demeanor on the witness stand Folster impressed me as a very conscien-tious and honest witness. I credit her testimony rather than that of Foreman Gyles.There is also testimony by Jimmie Lee Phillips that during the latter part of Marchwhen he and other employees were congregated around Foreman Nickerson's tableor desk, discussing the Union's progress, Foreman Leighton, who was working at thedesk, told them, "Be careful."Leighton testified, however, that he was present.atthe desk during the lunch periods only when it was necessary to do some paperwork that at such times he did not normally pay any attention to the employees' dis-cussions, that he did not recall any union discussions around the desk, or any state-ment by himself that anyone should be careful, and that if he ever made any such.remark to anyone, it was not in connection with union activities.Leighton testifiedin a forthright and convincing manner, and I credit his testimony.Viewed in the context in which the incidents occurred and against the backgroundof Emple's antiunion speech, and Rolsky's admitted interrogation of an employee asto the identity of the person who placed a union card in the employee's car, I find thatRespondent, as alleged in the complaint, violated Section 8(a)(1) of the Act bythe following conduct: Foreman Nickerson's statement to Phillips that he would goback on a 50-hour week when he stopped his outside activities-meaning union ac-tivities; and Foreman Gyles' interrogation of Folster as to whether she had heardof anybody pushing the Union and his request that she let him know if she heard ofanybody pushing it.Foreman Nickerson's statement clearly amounted to a promiseof better working conditions conditioned upon Phillips' abondonment of his unionactivities, and Foreman Gyles' conduct constituted not only coercive interrogationbut was also plainly a request that Folster act as an informer regarding the em-ployees' union activities or sympathies.2.The alleged discriminatory denial of Saturday overtime work to employeesPhillips, Stackpole, andWattAs already noted, Respondent's business is basically a seasonal one.Respondentnormally manufactures only to fill orders and although these orders tend to arrivein anticipation of back-to-school and fall and winter demands, Respondent's peakseason may vary somewhat from year to year. In 1962, Respondent's busiest seasonwas in May and June and in the fall. In 1963, due to a decision by Respondentto manufacture pursuant to special orders which it expected to receive but some ofwhich did not materialize, the peak season started earlier and by February, Respond-ent was employing about 200 people.The number of employees, however, graduallydecreased thereafter and by July 16, Respondent employed only 149.Nass normallyinterviewed applicants for jobs and when hiring them he would tell them that thework season might end late in August or in September, October, or November, withonly a chance that the employee might be retained on a year-round basis.Respondent's knitting department is divided into four sections.Listed in the orderof those requiring the greatest skill they are: the cable or cal stitch section, the 6-cutmachine section, the 3-cut machine section, and the trim section.Foreman Leightonwas in charge of the two sections requiring the higher skills and Foreman Nickersonwas in charge of the other two sections. In March 1963, Leighton had eight men onhis crew and Nickerson had six on his.On most Saturdays in 1963, prior to March 30, Nickerson's crew, and apparentlyother knitters also, had been working at least part of the day and the employees, ingeneral, apparently welcomed this opportunity to earn overtime pay.During the.week preceding March 30, Nickerson informed his crew that they would not beworking on Saturday, March 30.When they learned that Foreman Leighton's crewwould be working on their machines in their place on Saturday, Phillips, Stackpole,and Watt were decidedly unhappy, for except when a regular crew member wasabsent and when Nickerson's crew was also working, no knitter from outside theirown section had ever before operated their machines. - They believed that they wereentitled to their anticipated 50 hours of work so long as their machines could providethatmuch work.On two successive Saturdays Leighton's crew operated the ma-chines normally operated by Nickerson's crew.Nickerson explained to the knitters who asked him. why, that Leighton's crew wasbeing assigned to the Saturday work in order to spread the available overtime work,and this was the explanation given by Respondent at the hearing?According to3 This explanation was also in line.with a memorandum datedApril2, 1963, and dis-tributed to all personnel. It explained that until Respondent's accounts gave a clearerpicture of its requirements, Respondent intended to mark time for about a week or twoand temporarily limit overall production rather than lay off personnel and operate witha reduced staff. EMPLEKNITTING MILLS111Nass, the more skilled operators on Leighton's crew were qualified to operate the:machines in Nickerson's,sections and there was insufficient work on their own ma-chines to afford those operators as much overtime as was available for Nickerson'screw.In order to distribute the overtime work fairly and take care of the morevaluable employees supervised by Leighton, Nass ordered this temporary distribu-tion of Saturday overtime work.Records showing the hours worked in each sectionof the-knitting department by each employee between January 5 and June 29, 1963,tend to substantiate Respondent's explanation.Although Phillips, Stackpole, and Watt may honestly have believed that they werebeing discriminatorily deprived of Saturday overtime work because they had. openlydistributed union cards in front of the plant on March 21, and because of Nickerson'sstatement to Phillips about April 1 that if he stopped his outside activities he wouldbe back on a 50-hour week, I am not satisfied that union considerations had anythingto do with Nass' decision.Almost all the knitters in Leighton's as well as in Nicker-son's crew had joined the Union and were active in its behalf.They, as well asNickerson's crew members, attended the initial union meeting and they placedunion cards in cars in the parking lot.George McKay, whose alleged discriminatorydischarge is discussedinfra,was a member of Leighton's crew.The General Counsel,in my view, has not established by a preponderance of the evidence that Phillips,Stackpole, or Watt were discriminatorily deprived of Saturday overtime work.3.The discharge of PhillipsJimmie Lee Phillips, whose union activities have been previously described, washired by Respondent on December 18, 1962.His wife was later also hired.Theylived about 20 miles from the plant and rode to and from work together in their car.They employed a babysitter who objected to staying late unless given a reasonablenotice ahead of time.For some time during Phillips' approximately 3'/z monthstenure of employment his workday more frequently than not extended beyond 3:30p.m., the regular quitting time, and his wife would wait at the mill for a ride homewith him.On several occasions during this period he was not asked until quittingtime to work overtime.He had discussed his babysitter problem with ForemanNickerson and had requested that he be given a day's notice in advance when Re-spondent wanted him to stay overtime in the evenings.Phillips testified that during the afternoon of April 4, Nickerson came to him andasked if he would work overtime that evening.Phillips replied that he would have totalk to his wife who worked in another department.Phillips then talked to his wifewho made arrangements with her forelady to work overtime also.Phillips reportedthis fact to Nickerson and told Nickerson he would try to get in touch with the baby-sitter.Phillips had no telephone at home so he attempted to get word to the baby-sitter by telephoning her husband.However, no one answered his telephone.Phil-lips had intended to try to reach the babysitter's husband again about 3:30 p.m. butin the meantime his wife reported that there would be no overtime work for herafter all.Phillips then reported the situation to Nickerson who said it would beall right for Phillips to go home. Stackpole also refused to work overtime thatevening for the asserted reason that he had not been given sufficient notice.According to Phillips, about 10:30 a.m. on the following day, Nickerson askedPhillips to work overtime that evening also.Phillips replied that he could not do sobecause his babysitter was leaving town for the weekend and could not stay overtimeand because Phillips' wife had no way of getting home except with Phillips.As Phillips started to leave the plant at 3:30, the regular quitting time, Nasscalled to him and said, "As of today, Jimmie, we won't need you any more."Aftergetting his paycheck, Phillips saw Stackpole, who had also again refused to workovertime, and requested Stackpole to accompany him while he asked Nass thereason for his discharge.When asked for the reason, Nass replied that he was notsatisfiedwith Phillips' work or his attitude.According to Stackpole, Nickersonalso told Phillips that another reason for Phillips' discharge was that Respondentwas "having to make room for the old men," that some of the night shift cablemachine operators were being transferred to Phillips' work.He further testifiedthat Phillips inquired as to the reason Leighton's crew was being given Saturdaywork on the machines normally operated by Nickerson's crew, and that Nass repliedthat "he was doing this to be fair and split up the hours between the two crews."Nass gave the following explanation for Phillips' discharge.Because of a dimin-ishing amount of work to be done, it was necessary to lay off two employees onApril 5.One employee, Thompson, from Foreman Leighton's crew was selected forlayoff because he was the least senior.Phillips, although having approximately thesame seniority as four or five other new men in the department, was selected for744-670-65-vol. 146-9 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff because he was uneven in his work performance,excitable,Aand resentful of criticism and instructions by his supervisor.The decision to lay'off Thompson and Phillips was made on April 2 or 3, but the decision to convertPhillips' layoff into a discharge, Nass asserted, was made on April 5 when heobserved Phillips walking off the job at regular quitting time for the, second suc-cessive day instead of working overtime as he had been requested to do.Nass explained that for the week ending April 5, 1963, it had been anticipatedthat production requirements would furnish each of the employees of the knittingdepartment about 40 hours of .work.But by Thursday, production was behindschedule and it was decided to ask Nickerson's crew to work overtime on Thursday,April 4, and on Friday, April 5, and to have Foreman Leighton's crew work onSaturday as it had done on the preceding Saturday.Nass further testified that on or about March 12-before the commencement ofunion activities-he had called both Phillips and Stackpole into, his office andaccused them of "laying down" on production after each had requested, but failedto receive, wage increases and after Nickerson had reported that Phillips had said hewould leave if he could not make more than $1.35 an hour. Believing that Phillipsand Stackpole were concertedly slowing down their production, he told them at thattime that they were not to measure out to Respondent what they thought Respondentshould get on daily production and that if they were not satisfied, they were free toleave.He testified that Respondent was indulgent in permitting employees todecline overtime work in unusual circumstances but that when both Phillips andStackpole failed to work overtime on April 4, he suspected that theywere againengaging in concerted action and that Phillips' babysitting problem excuse, aboutwhich Nickerson informed him, was "a discovered inconvenience."Nickersonapparently also shared this belief for, although he did not normally report to Nasswhich employees worked overtime and which did not, he did report to Nass onApril 4, explaining that he felt this was a personnel problem rather than a knittingproblem.According to Nass, Nickerson had reported to him on April 4 that herequested Phillips and Stackpole to work overtime on both April 4 and April 5,and that there was a possibility that Phillips and Stackpole would again refuse to,work overtime the next day. It was against this background that when he sawPhillips and Stackpole leaving at 3:30 p.m., on April 5, he decided to dischargerather than merely lay off Phillips.On the following Monday morning, April 8, Nass called a meeting of all theemployees, at which he explained Respondent's production problems, reassignments,and the reasons for laying off Thompson and discharging Phillips.With respect toPhillips, he told the employees that Phillips had been discharged because of his lackof cooperation on overtime assignments and his belligerent and antagonistic attitude.After the meeting, he called Stackpole aside and told him that he considered Stack-pole just as much in the wrong as Phillips in leaving his work at 3:30 p.m. on thepreceding Friday but that in view of Stackpole's longservice with Respondent, hewas suspending discipline for, the time being.Foreman Nickerson confirmed Nass' account in substantial respects.He testifiedthat Phillips could be and was at times a "damn good worker" but had a belligerentattitude, resented being told what to do, and often failed to do the good work he wascapable of doing.Nickerson was consulted by Nass in the selection of a man fromhis crew for layoff and concurred in the selection of Phillips because he was not asgood a worker as some of the others and was one of the new employees.Contraryto previous practice, he was not consulted by Nass about the discharge of Phillips.He had, however, discussed with Nass Phillips' refusal to work overtime on April 4and the two of them had decided to overlook or excuse this refusal in view of theshortness of notice given to Phillips.-Nickerson testified, contrary to Phillips, that he informed Phillips on April 4 thathe would be needed on both April 4 and 5 for overtime work. I think it morelikely, however, that Nickerson was not certain on April 4 whether it would benecessary to work overtime on April 5 in order to meet the week's quota of pro-duction, and either did not ask that Phillips work overtime on April 5, as Phillipstestified, or did not definitely state that ,,the Friday overtime would be necessary.Stackpole credibly testified, and I find, that although he did not hear what Nickersontold Phillips, when Nickerson asked him, Stackpole, on April 4 to work overtimethat day, Stackpole inquired whether he would also be needed for overtime onApril 5, and that Nickerson replied that he did not know yet.4 In any event, I, am4 Stackpole particularly impressed me as a forthright and truthful witness and when-ever the testimony of Nickerson and Phillips appears to be inconsistent with his, I acceptStackpole's version..= EMPLE KNITTING MILLS113satisfied that both Nickerson and Nass in good faith believed that Phillips, inconnivance with Stackpole,was being obstinate and uncooperative in failing to makesome arrangement to comply with Respondent's request that they work overtimeon April 5.Stackpole's conduct appears to have made this a reasonable assump-tion.Shortly after Nickerson inquired whether Stackpole could work overtime. thatevening,April 5,Stackpole asked whether their machines were going to be run byLeighton'screw the next morning.When Nickerson replied in the affirmative,Stackpole retorted,"I am sorry.I can'twork tonight."In view of Stackpole'sprevious statement to Nickerson that he thought it unfair to permit their machinesto be operated on Saturday by Leighton's rather than Nickerson's crew and Phillips"agreement with Stackpole,itwas a reasonable assumption by Nickerson and Nassthat Phillips'and Stackpole's failure to work overtime was in rebellious protestagainst management's decision about Saturday work.I find that the General Counsel has not established by a preponderance of theevidence that Phillips'discharge was motivated by his union membership or activitiesrather than by Respondent's belief that he was being purposely uncooperative in re-fusing to work overtime as requested.4.The layoff of George McKayGeorge L:McKay was one of the employees previously mentioned who attended theinitial union meeting and thereafter,along with most of the knitters and some ofthe women employees,placed union cards in cars on the employees'parking. lot.Hewas also one of those active in soliciting union memberships and passing out cardsin front of the plant.He, along with practically all the knitters,started wearingunion buttons in June. .McKay was hired by Respondent in January 1952. By 1957 he had become afull-time mechanic on Foreman Leighton's crew.He was considered by Respond=ent as a good worker and had never been laid off during his morethan.11 years'tenure with Respondent.During slow production periods-when the machines henormally serviced were shut down, McKay did cleanup work and assisted his foremanat odd jobs.Except where specifically noted below,there is no substantial dispute as to the factsleading up to McKay's termination,which Respondent says was a layoff. In De-cember 1962,McKay informed his foreman, Leighton,that he and his family wereplanning to move to Texas in the latter part of June 1963.Leighton asked whetherhis brother John was going with him and McKay replied that John was not.Leighton communicated this news to Nass.Shortly thereafter,in January, ac-cording to McKay, Nass asked him the reason why he was leaving and McKay ex-plained that he was not earning enough money and felt that he had no future at hiscurrent employment.Nass stated that he would like to help McKay but that the$1.70 an hour which McKay was then receiving was the top wage Respondent paid.Nass commented that McKay had always done good work and that"any time that[he] wanted[his] job at Emple Knitting Mills[he] could have it."McKay testifiedthat he had another conversation with Nass in May during which he told of plans toput his house up for sale.Nass, on the other hand, testified that the only conversa-tion he had with McKay prior to the termination date was in May.This conversa-tion is describedinfra.I am convinced that both conversations took place substan-tially as described by McKay and Nass.In anticipation of McKay's expected departure in June, Respondent transferredMcKay to the job of knitting,without loss of pay, and started training McKay'sbrother, John,to do the mechanic work which McKay had been doing,giving Johna 5-cent increase in pay at that time.Around this time and thereafter,McKay and'Leighton frequently discussed the expected move to Texas.About May 15, according to Nass' credited testimony,he had a talk with McKayfor the purpose of trying to fix a definite date for McKay's departure in order tobetter plan- the work and layoff schedules.He told McKay that he appreciated'McKay's long service with Respondent and was not "going to force him out" butwanted McKay to fix a definite date for his departure so that Nass could proceedwith his plans.McKay replied that he would like to discuss the matter with hiswife.A few days later he reported back to Nass that he expected to leave in June,definitely before July'l.On- the basis of this statement Nass began making hislayoff plans.'.On May 17 or 24, McKay's wife, who was employed in the packaging department,quit her job in anger following an 'attempt to get an error in her paycheck corrected.,AfterMrs.McKay's resignation,Foreman Leighton asked McKay whether he was'still planning to move to Texas.McKay replied that he was not sure.A few days 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater Leighton again inquired about McKay's intentions and McKay then said that hewas not going, explaining that since his wife had quit her job, he could not affordto go.Leighton replied that he thought McKay would be better off staying anyway.Soon thereafter in late May or early June, Leighton reported to Nass that McKayhad changed his mind about leaving.Nass replied, "He can't do this," "He has togo," or something to that effect.Leighton reported this remark back to McKaybut neither of them appeared to take it seriously.Leighton thereafter made plansto transfer McKay back to his mechanic work when that type of work was available,although at the moment Leighton was himself able to handle all of it.On July 12, Nass summoned McKay to his office, informed him of the necessityof reducing the staff, and told him that despite his seniority, Nass did not feel hecould count on McKay to stay in view of his repeated assertions that he was goingto leave.Nass stated that in fairness to the other men, he felt that McKay ratherthan one of the others should be the one to go.McKay replied, "That is the wayit goes."Nass gave McKay not only the wages currently due him, but a check for2 weeks' pay in addition.Nass testified that he meant only to lay McKay off, notto discharge him, and that Respondent did not give severance pay to those it dis-charged or normally to persons being laid off.He gave McKay an extra 2 weeks'pay, he says, in appreciation of McKay's long and satisfactory service with Respond-ent.McKay, on the other hand, could understandably have considered the extramoney as severance pay and the termination as permanent.This does not seem tome to be an important issue for, to a man like McKay with a family to support, aseasonal layoff such as those at Respondent's plant, perhaps lasting as long as 6months, was tantamount to a discharge.The employee is compelled from economicnecessity to seek other employment.Nevertheless, I am not convinced that Nass was discriminatorily motivated inlaying off McKay. It was well known by management that McKay was dissatisfiedwith his job because there was no further room for advancement, and that he desiredtomove to Texas because he thought he could make more money there. SinceMcKay's plans to move were altered only because of lack of funds with which tomake the trip, Nass could reasonably assume that McKay would leave his job withRespondent whenever a better paying job somewhere else could be obtained.Nass'refusal to alter his personnel plans made after McKay had assured him that he woulddefinitely be leaving by July 1, and his remark to Leighton upon being informed ofMcKay's change of mind, "He can't do this," cannot be considered so unreasonableunder the circumstances as to warrant an inference that discriminatory motives wereinvolved, even if I were to accept the testimony of Mrs. McKay, denied by Rolskyand treatedsupra,that in March Rolsky had told her that he hoped she and Georgewould not get mixed up in any union activities.Nor do I consider Nass' apparentassurance to McKay in January that he could always have his job with Respondentanytime he wanted it as a binding commitment never to lay McKay off. It seemsreasonable to assume'that Nass at that time was thinking in terms of McKay possiblybecoming dissatisfied with Texas after a tryout and wishing to return to work forRespondent after satisfying himself that he preferred to work for Respondent..I find that the General Counsel has not established by a preponderance of the evi-dence that Respondent discharged or laid off George McKay because of his unionmembership or activities.CONCLUSIONS OF LAW1.Respondent, by coercively interrogating employees about the union activitiesof fellow employees, seeking to make an informer out of one of them, and promisinga benefit to another employee conditioned upon his abandonment of union activities,interfered with, restrained, and coerced its employees in the exercise of their rightsguaranteed under Section 7 of the Act, .in violation of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.3.A preponderance of the evidence does not support allegations of the com-plaint that Respondent violated Section 8 (a) (3) of the Act.TAE REMEDYIt having been found that Respondenthas engagedin unfair labor practices inviolation of Section 8(a) (1) of the Act, my Recommended Order will requireRespondent to cease and desist therefrom and take the conventional type of affirma-tive action designed to effectuate the policies of the Act. EMPLE KNITTING MILLS115Upon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I hereby issue the following:RECOMMENDED ORDER-Emple.-Knitting Mills, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about union activities or -sympathies in a mannerconstituting interference, restraint, and coercion in violation of Section 8 (a)( I) ofthe Act.(b) Requesting any employee to act as an informer regarding the union activi-ties or sympathies of fellow employees.(c)Promising any employment benefits conditioned upon any employee's aban-donment of his union activities.(d) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from engagingin such activities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post in its plant at Brewer, Maine, copies of the notice attached heretomarked "Appendix." 5Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being signed by Respondent's representa-tive,be posted by Respondent immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps Respondent has taken tocomply herewith.6It is further recommended that the complaint be dismissed insofar as it allegesviolations of Section 8(a) (3) of the Act.If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"In the notice. If the Board's Order be enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "A Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "A Decision andOrder."61f this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the First Region, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT interrogate coercively our employees concerning union activi-ties or sympathies.WE WILL NOT ask any employee to act as an informer regarding the unionactivities or sympathies of fellow employees.donment of union activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist International Ladies' GarmentWorkers' Union, AFL-CIO, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedor any other labor organization.EMPLE KNITTING MILLS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have any question concerning this notice or compliancewith its provisions.InternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO; Great Lakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOandChicago Calumet StevedoringCo., Inc., Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO; Great Lakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOand P&V Maritime Corporation,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO; Great Lakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica, Inc., AFL-CIOandNorth Pier Terminal Company,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO, and InternationalVice-PresidentCaptain Rolla R. JohnsonandCleveland Stevedore Company,Lederer Terminal Warehouse Company, National TerminalsCorporation and Shipping Federation of Canada,ChargingParties.CasesNos. 13-CC-168, 13-0C-169, 13-CC-170, and13-CC-180 (formerly 8-CC-76).February 26, 1964SECOND SUPPLEMENTAL DECISIONOn October 23, 1963, the Board issued its Supplemental Decisionin this proceeding,' in which it dealt with the two questions posed bythe Circuit Court of Appeals for the District of Columbia on an orderof remand of December 20, 1960. Those questions concerned (1)whether the International Organization of Masters, Mates and Pilotsof America, Inc., AFL-CIO, herein called MMP, possessed a member-ship which included, in substantial number or proportion, persons whoare employeeswithin themeaning ofSection 2(5) of the Act, and1144 NLRB 1172.The original decision is reported in 125NLRB 113.146 NLRB No. 19.